Exhibit 10.3

 

DRONE AVIATION HOLDING CORP.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

This NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of
_____, 20__ (the “Grant Date”), is between Drone Aviation Holding Corp., a
Nevada corporation (the “Company”), and __________(a “______”).

 

WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company, par value $0.0001 (“Common Shares”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

 

1.            Grant of Option.  The Company hereby grants to the Optionee the
right and option (the “Option”) to purchase all or any part of an aggregate of
_____________ (_________) shares of the Common Stock of the Company (the “Option
Shares”).  The Option is in all respects limited and conditioned as hereinafter
provided.  The Option granted hereunder is intended to be a nonqualified stock
option (“NQSO”) and not an incentive stock option (“ISO”) as such term is
defined in section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

2.            Exercise Price.  The exercise price of the Option Shares covered
by this Option shall be $_______ per share, which equals or exceeds the fair
market value of a Common Share on the grant date.

 

3.            Term.  Unless earlier terminated pursuant to any provision of this
Option Agreement, this Option shall expire _______ years after the Grant Date
(the “Expiration Date”).  This Option shall not be exercisable on or after the
Expiration Date.

 

4.            Exercisability Schedule. No portion of this Option may be
exercised until such portion shall have become exercisable. Except as set forth
below in Sections 7(a), (b), (c) or (d), this Option shall be exercisable with
respect to the following number of Option Shares on the dates indicated so long
as Aguilar remains a director of the Company or a Related Corporation on such
dates:

 

 

Incremental Number of
Option Shares Exercisable

 

Exercisability Date

                                             

 

Once exercisable, this Option shall continue to be exercisable at any time or
times prior to the close of business on the Expiration Date.

 

5.            Method of Exercising Option.  Subject to the terms and conditions
of this Option Agreement, the Option may be exercised by written notice to the
Company at its principal office.  The form of such notice is attached hereto and
shall state the election to exercise the Option and the number of whole shares
with respect to which it is being exercised; shall be signed by the person or
persons so exercising the Option; and shall be accompanied by payment of the
full exercise price of such shares. Only full shares will be issued.

 

The exercise price shall be paid to the Company:

 

(a)           in cash, or by certified check, bank draft, or postal or express
money order;

 

(b)           through the delivery of Common Shares previously acquired by the
Optionee;

 

 - 1 - 

 

 

(c)           by delivering a properly executed notice of exercise of the Option
to the Company and a broker, with irrevocable instructions to the broker
promptly to deliver to the Company the amount necessary to pay the exercise
price of the Option;

 

(d)           in Common Shares newly acquired by the Optionee upon exercise of
the Option; or

 

(e)           in any combination of (a), (b), (c) or (d) above.

 

In the event the exercise price is paid, in whole or in part, with Common
Shares, the portion of the exercise price so paid shall be equal to the Fair
Market Value of the Option Shares surrendered on the date of exercise.

 

Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the Option Shares with respect to which
the Option is so exercised. The Optionee shall obtain the rights of a
shareholder upon receipt of a certificate(s) representing such Option Shares.

 

Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option.  In the event the Option is exercised by any
person after the death or disability (as determined in accordance with Section
22(e)(3) of the Code) of the Optionee, the notice shall be accompanied by
appropriate proof of the right of such person to exercise the Option.  All
Option Shares that are purchased upon exercise of the Option as provided herein
shall be fully paid and non-assessable.

 

Upon exercise of the Option, Optionee shall be responsible for all employment
and income taxes then or thereafter due (whether Federal, State or local), and
if the Optionee does not remit to the Company sufficient cash (or, with the
consent of the Board of Directors, Option Shares) to satisfy all applicable
withholding requirements, the Company shall be entitled to satisfy any
withholding requirements for any such tax by disposing of Option Shares at
exercise, withholding cash from Optionee’s salary or other compensation or such
other means as the Board of Directors considers appropriate to the fullest
extent permitted by applicable law.  Nothing in the preceding sentence shall
impair or limit the Company’s rights with respect to satisfying withholding
obligations consistent with applicable law.

 

The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

 

6.            Non-Transferability of Option.  This Option is not assignable or
transferable, in whole or in part, by the Optionee.

 

7.            Termination of Service.  

 

(a)        Termination by Optionee. If terminated by Optionee for any reason
other than death or disability (as defined below), the Option shall thereupon
terminate, except that the portion of any Option that was exercisable on the
date of such termination of employment or service may be exercised at any time
prior to the Expiration Date. The transfer of an Optionee from the employ of or
service to the Company to the employ of or service to a Related Corporation, or
vice versa, or from one Related Corporation to another, shall not be deemed to
constitute a termination of employment or service for purposes of the Option
Agreement.

 

(b)        Termination by Company for Cause. In the event that Optionee’s
service with the Company and all Related Corporations is terminated by the
Company or any Related Corporations for “cause” any unexercised portion of any
Option shall immediately terminate in its entirety. For purposes hereof, unless
otherwise defined in an employment agreement between the Company, the Optionee,
“Cause” shall exist upon a good-faith determination by the Board of Directors,
following a hearing before the Board of Directors at which the Optionee was
given an opportunity to be heard, that such Optionee has been accused of fraud,
dishonesty or act detrimental to the interests of the Company or any Related
Corporation of Company or that the Optionee has been accused of or convicted of
an act of willful and material embezzlement or fraud against the Company or of a
felony under any state or federal statute; provided, however, that it is
specifically understood that “Cause” shall not include any act of commission or
omission in the good-faith exercise of the Optionee’s business judgment as a
director, officer or employee of the Company, as the case may be, or upon the
advice of counsel to the Company.

 

 - 2 - 

 

 

(c)        Termination by Company without Cause. In the event that Optionee is
removed as a director, officer or employee by the Company at any time other than
for “Cause” or is not re-appointed by a vote of the Company’s shareholders or
otherwise, the Option will vest and become exercisable with respect to a number
of shares of Common Stock equal to the product of (i) a fraction the numerator
of which is the number of completed months elapsed after the Grant Date to the
date of removal or termination of service, as the case may be, and the
denominator of which is twenty four (24) and multiplied by (ii) the number of
Option Shares that have not become exercisable as provided for in Section 4 of
this Agreement.

 

(d)            Termination upon Death or Disability.  If Optionee’s employment
with or service to the Company and all Related Corporations terminates by reason
of death or Disability (as defined below), then the Option will vest and become
exercisable with respect to a number of shares of Common Stock equal to the
product of (i) a fraction the numerator of which is the number of completed
months elapsed after the Grant Date to the date of death or permanent and total
disability (as defined in Section 22(e)(3) of the Internal Revenue Code), as the
case may be, and the denominator of which is twenty four (24) and multiplied by
(ii) the number of Option Shares that have not become exercisable as provided
for in Section 4 of this Agreement.

 

As to any Option Shares that are not exercisable upon termination of service of
Optionee shall be forfeited to the Company.

 

8.          Securities Matters.  

 

(a)        If, at any time, counsel to the Company shall determine that the
listing, registration or qualification of the Option Shares subject to the
Option upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental or regulatory body, or that the
disclosure of non-public information or the satisfaction of any other condition
is necessary as a condition of, or in connection with, the issuance or purchase
of Option Shares hereunder, such Option may not be exercised, in whole or in
part, unless such listing, registration, qualification, consent or approval, or
satisfaction of such condition shall have been effected or obtained on
conditions acceptable to the Board of Directors.  The Company shall be under no
obligation to apply for or to obtain such listing, registration or
qualification, or to satisfy such condition.  The Board of Directors shall
inform the Optionee in writing of any decision to defer or prohibit the exercise
of an Option.  During the period that the effectiveness of the exercise of an
Option has been deferred or prohibited, the Optionee may, by written notice,
withdraw the Optionee’s decision to exercise and obtain a refund of any amount
paid with respect thereto.

 

(b)         The Company may require: (i) the Optionee (or any other person
exercising the Option in the case of the Optionee’s death or Disability) as a
condition of exercising the Option, to give written assurances, in substance and
form satisfactory to the Company, to the effect that such person is acquiring
the Option Shares subject to the Option for his or her own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to make such other representations or covenants; and
(ii) that any certificates for Option Shares delivered in connection with the
exercise of the Option bear such legends, in each case as the Company deems
necessary or appropriate, in order to comply with federal and applicable state
securities laws, to comply with covenants or representations made by the Company
in connection with any public offering of its Option Shares or otherwise.  The
Optionee specifically understands and agrees that the Option Shares, if and when
issued upon exercise of the Option, may be “restricted securities,” as that term
is defined in Rule 144 under the Securities Act of 1933 and, accordingly, the
Optionee may be required to hold the shares indefinitely unless they are
registered under such Securities Act of 1933, as amended, or an exemption from
such registration is available.

 

(c)         The Optionee shall have no rights as a shareholder with respect to
any Option Shares covered by the Option (including, without limitation, any
rights to receive dividends or non-cash distributions with respect to such
shares) until the date of issue of a stock certificate to the Optionee for such
Option Shares.  No adjustment shall be made for dividends or other rights for
which the record date is prior to the date such stock certificate is issued.

 

9.          No Obligation to Continue Appointment. Neither the Company nor any
Subsidiary is obligated by or as a result of this Agreement to continue Aguilar
in employment and this Agreement shall not interfere in any way with the right
of the Company or any Related Corporation to terminate the services of the
Optionee or Aguilar at any time.

 

10.        Governing Law.  This Option Agreement shall be governed by the
applicable Code provisions to the maximum extent possible.  Otherwise, the laws
of the State of Florida (without reference to the principles of conflict of
laws) shall govern the Option and the rights of the Optionee.

 



 - 3 - 

 



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Nonqualified
Stock Option Agreement as of the grant date set forth above.

 



  DRONE AVIATION HOLDING CORP.         By:   Name: Kendall W. Carpenter   Title:
Chief Financial Officer         Optionee           By:    Name:     Title:  

 

 - 4 - 

 

 

DRONE AVIATION HOLDING CORP.

 

Notice of Exercise of Nonqualified Stock Option

 



I hereby exercise the nonqualified stock option granted to me pursuant to the
Nonqualified Stock Option Agreement dated as of _____________, by Drone Aviation
Holding Corp. (the “Company”), with respect to the following number of shares of
the Company’s common stock (“Shares”), par value $0.0001 per Share, covered by
said option:



 

Number of Shares to be purchased:   _______         Purchase price per Share: 
$         Total purchase price:  $_______ 

 

___ A. Enclosed is cash or my certified check, bank draft, or postal or express
money order in the amount of $__________ in full/partial [circle one] payment
for such Shares;

 

and/or

 

___ B. Enclosed is/are _______ Share(s) with a total fair market value of
$_______ on the date hereof in full/partial [circle one] payment for such
Shares;

 

and/or

 

___ C. I have provided notice to _________ [ insert name of broker] , a broker,
who will render full/partial [circle one] payment for such Shares.   [Optionee
should attach to the notice of exercise provided to such broker a copy of this
Notice of Exercise and irrevocable instructions to pay to the Company the full
exercise price.]

 

and/or

 

___ D. I elect to satisfy the payment for Shares purchased hereunder by having
the Company withhold newly acquired Shares pursuant to the exercise of the
Option.

 

Please have the certificate or certificates representing the purchased Shares
registered in the following name or names * :
                                            ; and sent to
                                                 .

 

DATED: ____________ __, 20__           Optionee’s Signature  

 

* Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.

 

 

 - 5 -

 

